Citation Nr: 0721307	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  02-08 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran had periods of active duty for training and 
inactive duty for training with the Army National Guard, to 
include a period from April 1, 1989 to April 15, 1989.  

This matter arises from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In March 2004, the veteran was 
afforded a personal hearing before the undersigned Veterans 
Law Judge sitting at the RO.  A copy of the transcript is 
associated with the record and has been reviewed.

In September 2004, the Board remanded the case for further 
development.  

In November 2006, the Board denied service connection claims 
for fibromyalgia and depression, and granted service 
connection for muscle tension headaches, secondary to service 
connected chronic cervical strain.  The issue of entitlement 
to TDIU was remanded for readjudication.  The case has since 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  Service connection is currently in effect for chronic 
cervical strain without neurological involvement (30 
percent); and muscle tension headaches (30 percent), for a 
combined evaluation of 50 percent from July 12, 2001.

2.  The veteran reports that she last worked full-time in 
October 1999, and became too disabled to work in August 2000.   
She reports having a three year college education and has an 
associate's degree in health science.  

3.  The veteran's service-connected disabilities alone do not 
prevent her from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
her educational and occupational background.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in October 2004, March 2005, and 
November 2005 letters.  Collectively, these letters informed 
the veteran to send any pertinent evidence in her possession 
to VA, informed her of the evidence required to substantiate 
the claim, the information required from her to enable VA to 
obtain evidence on her behalf, the assistance that VA would 
provide to obtain evidence on her behalf, and that she should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on her behalf.  
Therefore, the Board finds that she was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, service personnel records, vocational rehabilitation 
and educational file, a hearing transcript, and post-service 
medical records from the VA Medical Center in Little Rock, as 
well as private medical evidence.  It appears that all 
obtainable evidence identified by the veteran relative to her 
claim has been obtained and associated with the claims 
folder, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to her claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In June 2006 and February 2007, the RO advised the veteran as 
to how disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).
II.  Analysis

The veteran contends that she is entitled to a TDIU.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

The record reflects that the veteran does not meet the 
schedular requirements under the provisions of 38 C.F.R. § 
4.16(a).  Service connection is currently in effect for: 
chronic cervical strain without neurological involvement (30 
percent); and muscle tension headaches (30 percent), for a 
combined evaluation of 50 percent from July 12, 2001.  As the 
veteran does not have one service-connected disability rated 
at 60 percent or higher; or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher and the combined rating is 70 percent or higher, she 
does not meet the schedular criteria for TDIU.  

Notwithstanding, it is the policy of the VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of a service-connected disability shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), as here, an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the veteran's service-connected disabilities.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

According to an Employee Verification Information report, the 
veteran worked at Baptist Health from April 1996 to June 1998 
as a respiratory care therapist.  She left for personal 
reasons.   

According to her TDIU application, received in September 
2001, the veteran last worked full-time in October 1999 in 
the respiratory care field, and became too disabled to work 
in August 2000.  She indicated that she has completed three 
years of college education, and received an associate's 
degree in health science.  She also indicated that she began 
taking courses in business/office technology in December 
2000.   

In a February 2001 letter, a VA physician, Dr. Oakum, noted 
that the veteran had been her patient since December 1999, 
and indicated that the veteran's fibromyalgia and 
degenerative joint disease in her neck limit her ability to 
do physical labor.  
A September 2001 VA examiner noted that the severity of the 
veteran's headaches as described by the veteran seems out of 
proportion to the injury sustained.  The examiner further 
stated that the veteran reports incapacitation by headaches 
that is significant enough to significantly impede her 
employability, however, it was noted that such assertion was 
based entirely on the subjective information provided by the 
veteran.  

A July 2001 VA examiner was unable to quantify the degree of 
functional loss due to cervical spine pain.  While the 
veteran's complains of headaches, neck pain, and stiffness, 
the examiner stated that the veteran's physical findings do 
not give strong objective support.  But, the examiner 
indicated that the veteran's emotional distress is causing 
her the greatest functional loss.  

During her most recent VA examination of the spine in March 
2004, the veteran exhibited forward flexion and backward 
extension of the cervical spine to 40 degrees.  She had 
excellent arm muscle strength and grip without neurologic 
deficit.

On an April 2004 private neurologic examination, assessment, 
in pertinent part, included neck pain with radicular pain 
into the upper extremities with paresthesias representing a 
chronic C5-6 radiculopathy, as well as classic migraine 
headaches with a tension headache component.

The veteran, herself, testified that her neck disability, 
headaches, depression, and fibromyalgia, all prevent her from 
working.  On review, the Board finds that the veteran is not 
entitled to a TDIU.  In this regard, the evidence fails to 
show that her service-connected neck disability and headaches 
alone preclude her from securing or following a substantially 
gainful occupation.  The clinical evidence does not support a 
finding that the veteran's service-connected neck disability 
and headaches are particularly disabling from an employment 
standpoint.  Based on a review of the record, the Board finds 
that the level of impairment to the veteran's employment is 
adequately reflected in the disability evaluations she 
currently receives for her service-connected disabilities.  
While there is evidence of record reflecting that the 
veteran's neck disability precludes her from performing jobs 
involving physical labor, there has been no showing that 
veteran would be unable to work in a job that she is capable 
of performing (given her education and experience) due solely 
to her service-connected disabilities.  The record shows that 
as recent as March 2004, the veteran reported working two 
days a week as a respiratory therapist on a contract basis 
(see March 2004 VA examination report).  

The overall evidence suggests that the veteran has 
significant employment impairment due to her depression.  
However, she is not service-connected for depression; the 
Board denied the veteran's service connection claim for 
depression in its November 2006 decision.  The veteran is 
also not service-connected for fibromyalgia.  

Based on the foregoing evidence, the Board finds that a TDIU 
under the provisions of 38 C.F.R. § 4.16(b) is not warranted.  
The Board acknowledges that the veteran does have some 
employment impairment due to her service-connected 
disabilities, however, the Board finds that the record does 
not demonstrate that the veteran's service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude her participation in all forms of substantially 
gainful employment.  

The RO determined that the veteran was not unemployable due 
to her service-connected disabilities alone and decided not 
to refer the case to the Director of Compensation and Pension 
for an extra-schedular determination.  The Board is in 
agreement with that assessment.  Because a preponderance of 
the evidence is against assigning a TDIU in this case, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).

ORDER

The appeal is denied.

____________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


